Citation Nr: 1528508	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record reflects that the Veteran failed to appear for a requested Board hearing scheduled in March 2015.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The matter of entitlement to a compensable disability rating for status post nasal fracture was reasonably raised by the record in the Veteran's August 2012 VA Form 9.  This matter has not been developed for appellate review and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The December 2009 rating action also denied service connection for thoraco-lumbar disability; a timely notice of disagreement was filed and that matter was the subject of a statement of the case.  The Veteran did not file an appeal and that matter is not before the Board.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

During a November 2009 VA examination, the examiner provided an opinion only with respect to whether the Veteran's sleep apnea was secondarily related to his deviated nasal septum.  The Veteran is not service-connected for a deviated nasal septum and has contended that his sleep apnea is secondarily related to the service-connected residuals of a nasal fracture.  Specifically, he has contended as recently as in his August 2012 substantive appeal, that nasal fracture residuals make it difficult for him to breathe and has resulted in him not being able to wear a continuous positive airway pressure (CPAP) mask.  A new VA examination is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for sleep apnea.  The examiner should review the claim file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea had its clinical onset during active service or is otherwise related to service.

If not, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was caused or aggravated by service-connected residuals of a nasal fracture.   If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record, to specifically include the Veteran's contentions that his nasal fracture residuals cause difficulty breathing and prevent him from being able to wear his CPAP mask.  

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


